Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed February 4, 2022 is acknowledged. Claims 1, 3-5, 8, 11, 16, 18, 20-24, 26, 29 and 33 are deleted. Claims 2, 6-7, 9-10 and 32 are amended. Now, Claims 2, 6-7, 9-10, 12-15, 17, 19, 25, 27-28 and 30-32 are pending.

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20211023) is/are removed.

3.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20211023) is/are removed.

Allowable Subject Matter
4.	Claims 2, 6-7, 9-10, 12-15, 17, 19, 25, 27-28 and 30-32 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Lee (US 5 993 923)

		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

, where m and n independent integers greater than 0, the sum of which is from 90 to 200. (col. 8, line 66 to col. 9, line 33) Thus, the latex is indeed modified by the vinyl functional silicone polymer. However, Lee does not teach or fairly suggest the presently claimed non-hydrolyzable siloxane of Formula I.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 12, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765